                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                           )
                     Plaintiff,                      )
                                                     )
 vs.                                                 )       CASE NO. DNCW3:03CR209-01
                                                     )       (Financial Litigation Unit)
                                                     )
 ERIKA F. WILSON,                                    )
                                Defendant,           )
 and                                                 )
                                                     )
 CMC II LLC,                                         )
                                Garnishee.           )

                        ORDER OF CONTINUING GARNISHMENT

        THIS MATTER IS BEFORE THE COURT on the Answer of CMC II LLC, as the

Garnishee. On April 13, 2007, the Honorable Frank D. Whitney sentenced the Defendant to two

(2) years’ probation for conviction of Conspiracy to Commit Bank Fraud and utter Counterfeit

Securities in violation of 18 U.S.C. §371. Judgment in the criminal case was filed on April 25,

2007 (Doc. No. 158). As part of that Judgment, the Defendant was ordered to pay an assessment

of $100.00 and restitution of $113,577.81 to the victims of the crime. Id.

        On November 12, 2019, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Doc. No. 252) as to the Garnishee, CMC II LLC. The Defendant was served with the Writ and

Instructions notifying her of her right to request a hearing on November 22, 2019, and the

Garnishee was served on January 2, 2020. The Garnishee filed an Answer on January 22, 2020,

(Doc. No. 257) stating that at the time of service of the Writ, the Garnishee had in its custody,

control or possession property or funds owned by the Defendant, including non-exempt, disposable

earnings. The Defendant did not request a hearing, and the statutory time to do so has elapsed.




       Case 3:03-cr-00209-FDW-DCK Document 262 Filed 11/13/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $48,382.85 computed through November 7, 2019. The Garnishee

will pay the United States the lesser of (1) up to twenty-five percent of the Defendant’s net earnings

which remain after all deductions required by law have been withheld, or (2) the amount by which

the Defendant’s disposable earnings for each week exceed 30 times the federal minimum wage, as

well as one hundred percent of all 1099 payments. See 15 U.S.C. § 1673(a). The Garnishee will

continue payments until the debt to the Plaintiff is paid in full or until the Garnishee no longer has

custody, possession or control of any property belonging to the Defendant or until further Order

of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:03CR209-01.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if the Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may be

offset and applied to this debt.



                                         Signed: November 13, 2020




      Case 3:03-cr-00209-FDW-DCK Document 262 Filed 11/13/20 Page 2 of 2
